Citation Nr: 1749245	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-10 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for diabetes mellitus type II.

3. Entitlement to service connection for a cervical spine disability.

4. Entitlement to service connection for peripheral neuropathy of the left leg and foot.

5. Entitlement to service connection for peripheral neuropathy of the right leg and foot.

6. Entitlement to service connection for peripheral neuropathy of the left fingers and hand.

7. Entitlement to service connection for peripheral neuropathy of the right fingers and hand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to April 1972.

These matters come to the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction is retained by the RO in Seattle, Washington.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a travel Board hearing in September 2016.  The transcript is of record.

The issues of service connection for hypertension, cervical spine disability, and peripheral neuropathy of the left and right hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1. Prior to the promulgation of a final decision by the Board, the Veteran indicated on the record that he wished to withdraw his claim for service connection for diabetes mellitus, type II.

2. The weight of the evidence is against a finding that the Veteran has peripheral neuropathy of the left leg and foot.

3. The weight of the evidence is against a finding that the Veteran has peripheral neuropathy of the right leg and foot.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of diabetes mellitus have been met; and the appeal of that issue is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for entitlement to service connection for peripheral neuropathy of the left leg and foot have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for entitlement to service connection for peripheral neuropathy of the right leg and foot have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Withdrawn Appeal - Diabetes

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.
 
The Veteran indicated at the March 2017 hearing that he wished to withdraw his claim for service connection for diabetes.  Thus, there remain no allegations of error of fact or law for appellate considerations on this issue.  The Board does not have jurisdiction to review the claim of entitlement to service connection for diabetes and it is dismissed.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence generated prior to the claim must also be considered in determining a current disability. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The medical records do not indicate that the Veteran has been diagnosed with peripheral neuropathy of either lower extremity.  A 2005 Agent Orange examination noted that the Veteran had never been diagnosed with neuropathy.  It also did not identify any signs or symptoms of neuropathy in the left leg or foot.  It did identify some numbness and tingling of the big toe, but this condition was not diagnosed as neuropathy.  The Veteran was afforded a VA examination in October 2010, but the examiner opined that there was no pathology for neuropathies.  

The Veteran has generally testified about lower extremity pain and numbness, but did not report pain or numbness to the lower left extremity in any medical examinations.  It is true that some neurological dysfunction of the right lower extremity was reported in 2005.  This was several years prior to the Veteran filing his claim.  More importantly, the 2010 VA examination explicitly determined that there were no neuropathies.  In other medical records numbness is denied in the lower extremities or mentioned only for the upper extremities.  The medical records are weighted more heavily as those statements were made for purposes of medical diagnosis and treatment as opposed to seeking claim benefits.  See Fed. R. Evid. 803(4) (excepting statements made for medical diagnosis or treatment from being excluded as hearsay due to their generally recognized credibility); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").

Without a current disability, service connection must be denied in all cases.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  Moreover, this is not the case where the Veteran had a disability and it improved, but rather the evidence indicates that the Veteran has never had peripheral neuropathy of the left lower extremity or right lower extremity during the relevant appeal period.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for peripheral neuropathy of the left and right lower extremities must therefore be denied.


ORDER

The appeal for service connection for diabetes mellitus type II is dismissed.

Entitlement to service connection for peripheral neuropathy of the left leg and foot is denied.

Entitlement to service connection for peripheral neuropathy of the right leg and foot is denied.


REMAND

The Veteran has not been afforded a VA examination for hypertension.  Although the Veteran's hypertension was diagnosed many years after service, the Veteran has testified that his doctors opined that his hypertension was caused or aggravated by his PTSD.  Although the record does not corroborate the Veteran's testimony, he is competent to report a diagnosis from a medical provider.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, there is at least some indication that the Veteran's hypertension may be secondary to PTSD and an examination is required for an etiological opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran was afforded a VA examination for his spine in October 2010.  This examination, however, did not opine on the etiology of his cervical spine.  The Veteran testified that doctors had opined that his cervical spine resulted from his scoliosis.  The RO granted service connection for scoliosis under an aggravation theory.  Remand is required to determine whether the Veteran has a cervical spine disorder that is related to service or has been aggravated by his lower back and scoliosis.  

The Veteran was also afforded a VA examination in October 2010 for neuropathies.  The examiner opined that the Veteran did not have pathologies for neuropathy of either upper extremity.  Medical records from May 2010, however, reflect a diagnosis of peripheral neuropathy of the fingertips.  The VA examiner did not consider this diagnosis and remand is necessary to determine whether or not the Veteran has peripheral neuropathy of the fingers, and if so what the etiology of that numbness is.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify any additional pertinent medical evidence and provide the Veteran with any necessary forms to obtain that evidence.  Take reasonable efforts to obtain any non-duplicative evidence that the Veteran identifies.

2. After completing (1), forward the Veteran's claims folder, including a copy of this remand, to the prior cervical spine examiner or another qualified medical provider.  A new examination may be performed at the examiner's discretion.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's cervical spine disability was caused by, related to, aggravated by (i.e. worsened), or otherwise etiologically the result of the Veteran's service or his service-connected lower back and scoliosis conditions?

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3. After completing (1), forward the Veteran's claims folder, including a copy of this remand, to the prior neuropathy examiner or another qualified medical provider.  A new examination may be performed at the examiner's discretion.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

(a) Does the Veteran at least as likely as not (i.e. a 50 percent or greater probability) have peripheral neuropathy or some other disorder of the left or right hand or fingertips?

(b) If the answer to (a) is yes, is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hand or fingertip disorder was caused by, related to, aggravated by (i.e. worsened), or otherwise etiologically the result of the Veteran's service or his pending claim for cervical spine disability?

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

4. After completing (1), forward the Veteran's claims folder, including a copy of this remand, to an appropriate medical professional for hypertension.  Schedule the Veteran for an examination with the professional.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:
 
Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hypertension had its onset during or was caused by, related to, aggravated (i.e. worsened) by, or otherwise etiologically the result of the Veteran's service or the Veteran's service-connected PTSD?  The examiner should consider in particular the Veteran's testimony that his VA doctors opined that there was some causal connection.
 
A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

5. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


